DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is in response to the Amendment filed 2/8/2021.  Claims 1-20 are pending.

EXAMINER’S AMENDMENT
2.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathan Elder on 2/23/2021.  
The Claims have been amended as follows:

12. (Currently Amended) A system for querying profile data within an online service, the system comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the apparatus to:

obtain, by a query processing service, a set of profile fields associated with a profile of a member of the online service as requested in a query of profile data and one of more profile view settings associated with the profile of the member;
determine, based on the set of profile fields and the one or more profile view settings, one or more downstream calls to omit from a set of downstream calls available to generate a result of the query, each downstream call in the set of downstream calls representing a call to a service on which [[a]] the query processing service depends;
generate one or more additional downstream calls in the set of downstream calls to resolve a parameter used to generate a result of the query, and
use the parameter to generate the result of the query without making the one or more downstream calls.

19. (Currently Amended) A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method, the method comprising:

obtaining, by a query processing service, a set of profile fields associated with a profile of a member of an online service as requested in a query of profile data and one of more profile view settings associated with the profile of the member;
determining, based on the set of profile fields and the one or more profile view settings, one or more downstream calls to omit from a set of downstream calls available the query processing service depends;
generating one or more additional downstream calls in the set of downstream calls to resolve a parameter used to generate a result of the query, and
using the parameter to generate the result of the query without making the one or more downstream calls.

Conclusion
3.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles E. Lu whose telephone number is (571) 272-8594.  The examiner can normally be reached on 8:30 - 5:00; M-F.  Any prior art cited on the PTO-892 form that was not relied upon is considered pertinent to applicant's disclosure.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached at (571) 272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHARLES E LU/           Primary Examiner, Art Unit 2161                                                                                                                                                                                             2/23/2021